*667
Opinion

PER CURIAM.
The plaintiff, Richard Szczapa, appeals, following our grant of certification, from the order of the Appellate Court granting the motion of the named defendant, United Parcel Service, Inc., to dismiss the appeal of the plaintiff from the judgment of the trial court rendered in favor of the named defendant. We granted the plaintiffs petition for certification for appeal limited to the following issue: “Did the Appellate Court properly dismiss this appeal?” Szczapa v. United Parcel Service, Inc., 262 Conn. 952, 817 A.2d 111 (2003).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.